Citation Nr: 0835876	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  06-18 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from February to June 1982 
and from February to May 1991.  This matter comes to the 
Board of Veterans' Appeals (Board) from a June 2005 rating 
decision by which the RO, in pertinent part, denied the 
veteran's claim of entitlement to service connection for 
depression.

In August 2008, the veteran testified at a hearing before the 
undersigned at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The veteran asserts that she suffers from depression due to 
her duties during service in 1991 that included coming into 
regular professional contact with returning Gulf War veterans 
who had suffered grave injuries.  

There is evidence of a diagnosis of depression in 1992, more 
than a year after separation.  The veteran is not currently 
receiving treatment for depression and has not in a number of 
years.  A July 2005 note from the veteran's internist 
indicates that the veteran's depression began in 1992 
following her service during Desert Storm.  At her August 
2008 hearing, the veteran's representative argued that the 
veteran was due a VA psychiatric examination for an opinion 
regarding the etiology of her depression.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

To ensure that the veteran has received complete notice of 
the Veterans Claims Assistance Act of 2000 (VCAA), the RO 
should send the veteran a new VCAA notice letter that 
includes information regarding disability ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Please send the veteran a 
corrective VCAA notice that provides 
information regarding disability 
ratings and effective dates in 
accordance with the holding in Dingess.

2.  Please also schedule a VA 
psychiatric examination for a diagnosis 
of all psychiatric disorders from which 
the veteran suffers.  The examiner 
should be given the claims folder for 
review in conjunction with the 
examination.  If a chronic psychiatric 
disorder is found, the examiner should 
opine whether it began during service 
or was aggravated by service. The 
examination report should indicate that 
the claims folder was reviewed.

3.  The RO should then undertake any 
other development deemed necessary and 
readjudicate the issue on appeal.  If 
the benefit sought on appeal remains 
denied, the veteran and her 
representative should be issued a 
supplemental statement of the case.  
The veteran and her representative 
should be given an opportunity to 
respond to the supplemental statement 
of the case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




